PER CURIAM.
This is an interlocutory appeal from an order requiring the appellant (plaintiff) to pay temporary attorneys’ fees and costs in a divorce action.
The primary thrust of plaintiff’s appeal deals with the assertion that the trial court abused its discretion in awarding temporary attorneys’ fees and costs.
A determination of plaintiff’s contention requires an examination of the testimony and evidence considered by the trial court on which the order was based. The order appealed was entered after two separate hearings. The first hearing was not steno-graphically recorded and consequently was not included in appellant’s appendix. F. A.R. 4.2, subd. d, 31 F.S.A.
It is incumbent upon 'the appellant to bring to the appellate court the record necessary for a determination of the appeal. The record in the case sub judice is *780insufficient for a determination of plaintiff’s contention.
Affirmed.
ANDREWS and CROSS, JJ., and COOPER, RICHARD H., Associate Judge, concur.